Citation Nr: 0921335	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-36 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
lumbar myofascial strain and degenerative disc changes.

2.  Entitlement to an evaluation in excess of 30 percent for 
tension headaches.

3.  Entitlement to an evaluation in excess of 20 percent for 
cervical myofascial strain and degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Husband

ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Navy from August 1976 to August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in pertinent part, denied an 
evaluation in excess of 30 percent for tension headaches, and 
denied an evaluation in excess of 20 percent for cervical 
myofascial strain.

In her VA Form 9 Appeal, the Veteran requested a travel board 
hearing before a Veterans Law Judge.  The Veteran was 
provided a hearing before the undersigned Veterans Law Judge 
in April 2009.

The Veteran submitted new evidence to the Board following her 
April 2009 hearing.  Although this evidence has not yet been 
considered by the RO, the Veteran submitted a waiver of RO 
jurisdiction, allowing the Board to consider the evidence in 
the first instance.  

The issue of entitlement to an evaluation in excess of 20 
percent for a cervical myofascial strain is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  In April 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant requesting withdrawal of the appeal of the denial 
of an increased evaluation for lumbar myofascial strain with 
degenerative disc changes; there is no question of fact or 
law remaining before the Board in this matter.

2.  The Veteran's headaches are very frequent, completely 
prostrating, and prolonged.  The headaches are productive of 
severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of a 
substantive appeal pertaining to a claim for an increased 
evaluation for lumbar myofascial strain with degenerative 
disc changes have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.204 (2008).

2.  The criteria for an evaluation of 50 percent for tension 
headaches have been met, effective March 22, 2005.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.124a, Diagnostic Code 8100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Increased Evaluation for Lumbar Myofascial 
Strain

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  Here, the Veteran perfected 
an appeal of the October 2005 denial of an increased 
evaluation of lumbar myofascial strain with degenerative disc 
changes with a November 2005 Notice of Disagreement and a 
November 2006 substantive appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b)(3).  Withdrawal may be 
made by the appellant or by her authorized representative.  
38 C.F.R. § 20.204(a).  In April 2009, the Veteran submitted 
a signed VA Form 21-4138 in which she stated her wish to 
withdraw her appeal as to her lumbar myofascial strain.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.

Entitlement to an Increased Evaluation for Tension Headaches

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, in awarding the highest possible schedular 
evaluation for headaches, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

Increased Evaluation for Tension Headaches

The Veteran stated in her March 2005 claim for an increased 
evaluation for her headaches that her headaches had become 
more frequent, causing her to be unable to work.  She alleged 
her headaches were fully incapacitating at times, and that 
medications had not helped her control the symptomatology.

The Veteran was examined in May 2005 for her headaches.  She 
was experiencing a headache at the time of the examination, 
and had been experiencing a continuous headache, not relieved 
by medication, for the previous five weeks.  She attributed 
her headache in part to her neck pain.  When she woke up in 
the morning, the pain from her headache was a three to four 
on a scale of 1-10.  The pain would progressively worsen 
during the day, reaching a nine or ten by the end of the day.  
She had chronic head pain associated with light and noise 
sensitivity, and increased irritability associated with lack 
of sleep due in part to her headaches.  The examiner opined 
that the Veteran's ongoing headache was an acute headache, 
noting that prior to five weeks before the examination, the 
Veteran had only experienced headaches one to two times per 
month.

In a December 2005, the Veteran submitted a statement in 
which she described her headache symptomatology as including 
nausea, light and sound sensitivity, and lightheadedness, 
with throbbing pain in her temples that spreads.  She stated 
that when the headaches occurred, she would go to bed.  The 
headaches would last up to five days at a time, and had 
lasted longer on occasion.  

The Veteran was examined again in May 2006.  At the time of 
this examination, the Veteran was on daily headache 
medication.  She experienced headaches approximately twice 
per month, which would last from two to three days.  The 
headaches would be located over either temporal area.  The 
pain would initially be a ten out of ten, and would gradually 
ease over the next one or two days.  During the first day of 
the headaches, the Veteran would get relief with medication 
and spending the day in bed in a dark room.  Her headache 
symptomatology included nausea, vomiting, photophobia, 
phonophobia, and lightheadedness.  The examiner diagnosed the 
Veteran with "[c]hronic migraine headaches, unchanged from 
last exam."  

An August 2006 letter from the Veteran's chiropractor 
indicated that the Veteran had been treated at the 
chiropractor's office several times per week over the 
previous "few months" for her headaches, neck pain, and 
upper and lower back pain.

A September 2006 statement from the Veteran's husband 
indicated that she had "gotten worse."  The Veteran was no 
longer able to do most house chores because of her 
disabilities.  When the Veteran experienced headaches, she 
would yell and be unsociable.  

The Veteran stated on her November 2006 VA Form 9 Appeal that 
she had not been able to work full time since December 2001.

A March 2009 letter from Dr. J.O. at the Naval Health Clinic 
indicated that the Veteran had "experienced approximately 
three to six migraines per month" since July 2008.  Since 
September 2008, the Veteran had missed twelve and a half days 
of work.  

An April 2009 letter from the assistant principal of the 
school where the Veteran worked related that the Veteran 
began working at the school in September 2008, limited to 15 
hours each week.  The Veteran had missed "several days of 
work due to migraine headaches."

An April 2009 letter from the Veteran's chiropractor 
indicated that the Veteran required treatment for headaches 
on average once or twice per week, and sometimes more 
frequently.

In April 2009, the Veteran was provided a hearing before the 
undersigned Veterans Law Judge.  The Veteran stated that she 
had severe headaches one to two times per week, which would 
require her to stay home from work and lay down in a dark 
room where there is no light or sound.  The most recent time 
she needed to go to the emergency room for her headaches was 
November 2008.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as 
medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
is any evidence not requiring that the proponent have 
specialize d education, training, or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Veteran's headaches have alternatively been described as 
tension headaches and as migraine headaches.  She has been 
rated under Diagnostic Code 8100, which provides ratings for 
migraine headaches.  Migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
last several months are rated 30 percent disabling.  Migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability are rated 50 percent disabling.  38 C.F.R. 
§ 4.124a.

The Board finds that the Veteran's headaches warrant the 
highest available schedular rating of 50 percent beginning 
March 22, 2005, the date of her claim for an increased 
evaluation.  The Veteran's headaches are "very frequent."  
The Board notes for comparison that a 30 percent evaluation 
applies to headaches that occur "on average once a month."  
As of March 2005, the headaches were occurring once or twice 
per month, and have increased in frequency since that time.  
Further, the Veteran's headaches regularly last multiple 
days.  At the time of her May 2005 examination, the Veteran 
had been experiencing an ongoing headache for the previous 
five weeks.  Other headache experiences have occurred for 
four and five days at a time.  The Veteran stated during her 
May 2006 examination that she was experiencing two headaches 
per month on average that would last two or three days.  

Evidence from August 2006 indicates treatment several times 
per week over the previous few months.  The Board notes that 
this included treatment for headaches as well as neck and 
back pain.  As of July 2008, the Veteran was experiencing 
three to six migraine headaches per month, which led to 
significant loss of work time.  The Board thus finds that the 
Veteran's headaches were "very frequent" under Diagnostic 
Code 8100.

The attacks are completely prostrating and debilitating.  
During her headaches, the Veteran experiences nausea, 
vomiting, photophobia, phonophobia, and lightheadedness.  To 
treat her headaches, she must lay down in a dark room 
throughout the day, in complete silence.  She is unable to 
take care of household chores, and unable to interact with 
her family.  For extreme headaches, she has had to go to the 
emergency room.  

Finally, the headaches are productive of severe economic 
inadaptability.  The Veteran has been unable to work full 
time since December 2001.  She took a part time job working 
only 15 hours per week in September 2008.  Even with a 
minimal work schedule, the Veteran had to take twelve and a 
half days off work for her headaches between September 2008 
and March 2009.  

The Veteran thus has very frequent headaches which are 
completely prostrating that cause severe economic 
adaptability.  Although the Board notes that her 
symptomatology was not as severe at the time of her claim, 
and has worsened to the present state over the course of her 
appeal, the 50 percent rating is warranted as of the original 
date of the claim.  Even though her symptomatology was not as 
severe in March 2005, her condition was already in between a 
30 percent and 50 percent evaluation.  Further, the Veteran's 
condition quickly deteriorated, causing more frequent 
headaches.  There is no clear date under the available 
evidence that her condition definitively met the criteria for 
a 50 percent evaluation.  As noted above, any reasonable 
doubt regarding the degree of disability must be resolved in 
favor of the claimant.  Where there is a question as to which 
of two evaluations shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  In this case, 
the Veteran's condition more nearly approximates that 
described by the criteria for a 50 percent evaluation than a 
30 percent evaluation.  A 50 percent evaluation is thus 
warranted.

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the Veteran's headaches.  That 
provision provides that, in exceptional circumstances, where 
the schedular evaluations are found to be inadequate, the 
Veteran may be awarded a rating higher than that encompassed 
by the schedular criteria, as demonstrated by evidence 
showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
According to 38 C.F.R. § 4.1, "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that her headaches have 
resulted in unusual disability or impairment that renders the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  The Veteran, as a result 
of this decision, will receive an evaluation of 50 percent 
for her migraines.  The disability has required occasional 
treatment, but not frequent periods of hospitalization.  The 
last time the Veteran was hospitalized due to her headaches 
was in November 2008, over six months ago.  While the 
disability does cause significant occupational impairment, 
the 50 percent evaluation takes into account any economic 
hardship the Veteran may be experiencing because of her 
condition.  The criteria for a 50 percent evaluation 
particularly apply to situations in which the Veteran faces 
"severe economic inadaptability" due to the headaches.  The 
Board finds that the Veteran's economic impairment is not 
sufficient to warrant consideration of an extraschedular 
rating.  This case does not present "exceptional" 
circumstances, and, as the Veteran's symptomatology is 
appropriately addressed by the 50 percent criteria, the 
Rating Schedule is adequate.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for the Veteran's 
headaches.


ORDER

The appeal of the denial of an increased evaluation for 
lumbar myofascial strain with degenerative disc changes is 
dismissed.

Entitlement to an evaluation of 50 percent for tension 
headaches is granted, subject to the laws and regulations 
governing payment of monetary benefits.


REMAND

The Veteran was last examined for her cervical spine 
disability in May 2006.  Since that time, she has stated that 
her condition has become worse.  Also, the Veteran has had to 
have continuing treatment which has increased in frequency 
for her spine condition.  The Board notes that in May 2005, 
the Veteran had 45 degrees of flexion of the cervical spine, 
but her level of flexion had decreased to 30 degrees as of 
May 2006.  Also, the Veteran testified during her April 2009 
hearing that she experiences regular flare-ups that affect 
her ability to move her neck.  

The Veteran's claim for an increased evaluation for her 
cervical neck disability must be remanded for a new 
examination, as there is insufficient evidence in the file as 
to the current status of her disability.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The examiner should fully 
examine the Veteran's cervical spine, addressing all 
manifestations of her disability.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded VA 
spine examination to determine the nature, 
extent, and severity of the service-
connected cervical spine disability.  The 
Veteran's VA claims file, including all 
information received pursuant to the above 
requests, must be made available to the 
examiner for review in connection with the 
examination.  The examiner should review 
the Veteran's file and note in the 
examination report that he or she did so.

The examiner should specify all 
manifestations and symptoms of the 
cervical spine disability.  The examiner 
should report the range of motion in 
degrees of the cervical spine including 
forward flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  

Further, the examiner should address, if 
possible, the effect of flare-ups on the 
Veteran's cervical spine range of motion.  
If the examiner is unable to ascertain the 
effect of flare-ups on the Veteran's 
condition, he or she should so state in 
the examination report.  

The examiner should report whether the 
Veteran's degenerative disc disease of the 
cervical spine has required any associated 
neurologic abnormalities; or results in 
partial or complete paralysis, neuralgia 
or neuritis of any nerve.  The examiner 
should specify any nerves involved, and 
express an opinion as to whether any 
partial paralysis, neuritis or neuralgia 
is mild, moderate or severe.  

The examiner should opine as to the effect 
of the Veteran's cervical spine disability 
on her activities of daily living and 
employment.  If no opinion is possible, 
the examiner should explain why.  

The examiner should provide full reasons 
and base for all opinions expressed.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and her 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless she is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of her claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


